Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION       

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US Pub. No. 2007/0019134).

             Regarding claim 1, with respect to Figures 1-7, Park teaches a piezoelectric speaker (paragraphs 6,7,11,49-52), comprising: 
            a piezoelectric film 131 in Fig.1 comprising a first electrode 132 in Fig.1, a second electrode 133 in Fig.1, and a piezoelectric body sandwiched by the first electrode and the second electrode (fig.1; paragraph 55);
            a pressure-sensitive adhesive layer 111 in Fig.1 [i.e., first joining layer] having pressure-sensitive adhesiveness or adhesiveness (paragraph 50); and
            a vibration improving layer 120 in Fig.1 [i.e., interposed layer] disposed between the piezoelectric film and the first joining layer, wherein both principal surfaces of the piezoelectric film vibrate up and down as a whole (fig.1) (Note; according to the identical composition of the piezoelectric speaker of Park and with regard to the pressure sensitive adhesive layer 111, both principal surfaces of the piezoelectric film vibrates up and down as a whole).

            Regarding claim 2, Park teaches wherein the first joining layer and the interposed layer each have a uniform thickness (fig.1).

             Regarding claims 4-5, Park teaches wherein the interposed layer includes elastic material (fig.1).

             Claim 6 is rejected for the same reasons as discussed above with respect to claim 1. Furthermore, Park teaches a principal surface as being a supported face (fig.1).

             Regarding claim 7, Park teaches a second joining layer joining the interposed layer to the entire supported face, wherein the second joining layer is a layer having pressure-sensitive adhesiveness or adhesiveness (fig.2; paragraphs 63-66) (Note; In fig. 2, paragraphs 63-66, of Park discloses two pressure sensitive joining layers, layers 211 and 213; the interposed layer is layer 212 such that the second joining layer 213 joining the interposed layer 212 to the entire supported face.).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No. 2007/0019134) in view of Mikio (Japanese Pub. No. 2005303937).  

            Regarding claim 3, Park does not specifically teach that the first joining face is covered by a release layer capable of being separated from the first joining face. Mikio teaches that the first joining face is covered by an adhesive plastic tape 22 in Fig.1 [i.e., release layer] capable of being separated from the fixing member 21 in Fig.1 [i.e., first joining face ] (paragraphs 19-20). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Park to incorporate the feature of the first joining face is being covered by a release layer capable of being separated from the first joining face in Park’s invention as taught by Mikio. The motivation for the modification is to do so in order to provide proper expansion or bending of piezoelectric bimorph element.         

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md S. Elahee whose telephone number is (571) 272-7536.  The examiner can normally be reached on Mon to Fri from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/MD S ELAHEE/
MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
September 10, 2022